 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Sunwestern Contractors Incorporated,               No. CV-16-00649-TUC-CKJ
10                   Plaintiff,                         ORDER
11   v.
12   Cincinnati Indemnity Company,
13                   Defendant.
14
15            Pending before the Court are the parties’ Motions for Summary Judgment (Docs.
16   58 and 60), Responses (Docs. 67 and 69), and Replies (Docs. 72 and 73).
17                                          Background
18            In July 2012, Sunwestern Contractors Incorporated (“Sunwestern”) successfully bid
19   on a project with the City of Tucson (the “City”) for the construction of a water main
20   collector system (the “Project”). The Project involved the construction of over 17,200 feet
21   of pipeline, with pipe sizes ranging from 16, 24, 30, 36, 48, and 54 inches in diameter. In
22   May 2013, Sunwestern conducted a pressure-test of the pipeline when several flanges
23   (connections between pipe sections that include bolts and gaskets) came apart (the
24   “Incident”). Although 10,000 feet of pipeline was previously pressure tested and accepted
25   by the City, during the May 2013 test, the 48 and 54-inch pipes began to leak. The flange
26   failure caused water to tear out gaskets (seals which fill the space between pipes to prevent
27   leakage), seriously damaging the pipeline, components of the pipeline, and surrounding
28   areas.
 1          Although repairs on those damaged items were still necessary, the City terminated
 2   its contract with Sunwestern on November 21, 2013 and opted to complete necessary
 3   repairs with a new contractor. The City later claimed that Sunwestern had caused
 4   approximately $4,000,000.00 in damages. At this time, Sunwestern was covered by two
 5   separate polices from Cincinnati Indemnity Company (“Cincinnati”): a commercial
 6   general liability policy (the “CGL Policy”) and an umbrella policy (the “UMB Policy”).
 7   Sunwestern also secured a performance bond for $4,852,050.25, the full amount of the
 8   contract it had with the City.
 9          In January 2014, the City contacted Cincinnati and demanded that Cincinnati cover
10   its claims. Cincinnati investigated the Incident in April 2014 and denied coverage on
11   October 28, 2014, claiming that the Incident did not constitute an “occurrence.” (Doc. 59-
12   7, pg. 2-13). The City later successfully made a claim against Sunwestern’s performance
13   bond for approximately $2,600,000.00. (Doc. 61-6, pg. 18). Sunwestern claims that
14   Cincinnati improperly denied coverage. Cincinnati claims that Sunwestern is not entitled
15   to coverage.
16                                        Legal Standard
17          “Summary judgment is appropriate when, viewing the evidence in the light most
18   favorable to the nonmoving party, ‘there is no genuine dispute as to any material fact.’”
19   United States v. JP Morgan Chase Bank Account No. Ending 8215 in Name of Ladislao V.
20   Samaniego, VL: $446,377.36, 835 F.3d 1159, 1162 (9th Cir. 2016) (citing Fed. R. Civ. P.
21   56(a)). “[W]here evidence is genuinely disputed on a particular issue – such as by
22   conflicting testimony – that ‘issue is inappropriate for resolution on summary judgment.’”
23   Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citing Direct Techs., LLC v.
24   Elec. Arts, Inc., 836 F.3d 1059, 1067 (9th Cir. 2016)). “There is no such issue unless there
25   is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that
26   party. In essence, the inquiry is whether the evidence presents a sufficient disagreement to
27   require submission to a jury or whether it is so one-sided that one party must prevail as a
28   matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 243 (1986).


                                                -2-
 1           Since this is a diversity case, the Court will apply Arizona law. See Gasperini v. Ctr.
 2   for Humanities, Inc., 518 U.S. 415, 416 (1996) (Pursuant to Erie R. Co. v. Tompkins, 304
 3   U.S. 64 (1938), “federal courts sitting in diversity apply state substantive law and federal
 4   procedural law.”). To the extent this case raises an issue of first impression, and “in the
 5   absence of controlling forum state law, a federal court sitting in diversity must use its own
 6   best judgment in predicting how the state’s highest court would decide the case.”
 7   Takahashi v. Loomis Armored Car Serv., 625 F.2d 314, 316 (9th Cir. 1980). “In so doing,
 8   a federal court may be aided by looking to well-reasoned decisions from other
 9   jurisdictions.” Id.
10                                              Analysis
11           Sunwestern and the City dispute their respective responsibility for the Incident.
12   Sunwestern claims that the Incident occurred due to the City’s engineering deficiencies.
13   See (Doc. 60, pg. 3) (“Sunwestern’s position was that Tucson Water’s engineering
14   deficiency caused the problem, as it did not establish proper torque values for the bolts,
15   and the red rubber gaskets it selected, were not adequate for the larger pipes.”); (Doc. 58,
16   pg. 12) (The City’s position is that Sunwestern’s “improper torqueing of bolts” led to the
17   flange failures). There is no dispute that the Incident resulted from the inadequate
18   installation of pipe components. Whether that inadequate installation was due to the City’s
19   improper engineering or Sunwestern’s own improper construction is immaterial for
20   purposes of this summary judgment motion. Ultimately, the work was faulty and will be
21   treated as such.
22           As has been previously noted, Sunwestern was covered by two separate policies
23   during the time of the Incident: the CGL Policy and the UMB Policy. The Court will first
24   address coverage under the CGL Policy, then address coverage under the UMB Policy in
25   a separate section.
26           With respect to the type of damages covered, the CGL Policy provides, in pertinent
27   part:
28           We will pay those sums that the insured becomes legally obligated to pay as


                                                  -3-
 1         damages because of “bodily injury” or “property damage” to which this
 2         insurance applies.

 3         This insurance applies to “bodily injury” and “property damage” only if: (1)
           The “bodily injury” or “property damage” is caused by an “occurrence.”
 4
           “Property damage” is defined as:
 5                a. Physical injury to tangible property, including all resulting loss of
 6                use of that property. All such loss of use shall be deemed to occur at
                  the time of the physical injury that caused it; or
 7
                  b. Loss of use of tangible property that is not physically injured. All
 8                such loss of use shall be deemed to occur at the time of the
 9                “occurrence” that caused it.

10         “Occurrence” is defined as:

11                An accident, including continuous or repeated exposure to
                  substantially the same general harmful conditions.
12
     (Doc. 59-1, pg. 20).
13
14      1. Was There an Occurrence?
15         The threshold question is whether the Incident constitutes an occurrence as defined
16   by the CGL Policy. If the Incident was not an occurrence, the Court need not analyze
17   further since the CGL Policy only provides coverage for “occurrences.” Arizona courts
18   have previously held that faulty workmanship, standing alone, is not an occurrence. See
19   U.S. Fid. & Guar. Corp. v. Advance Roofing & Supply Co., 788 P.2d 1227, 1233 (Ariz. Ct.
20   App. 1989) (“In our opinion, the better reasoned authorities hold that mere faulty
21   workmanship, standing alone, cannot constitute an occurrence as defined in the policy, nor
22   would the cost of repairing the defect constitute property damages.”).
23         However, subsequent cases note the “distinction between faulty workmanship
24   standing alone and faulty workmanship that causes damage to property.” Lennar Corp. v.
25   Auto-Owners Ins. Co., 151 P.3d 538, 545 (Ariz. Ct. App. 2007), rev’d, 256 P.3d 635 (Ariz.
26   Ct. App. 2011). Therefore, the relevant inquiry is whether the Incident was faulty
27   workmanship, standing alone, or whether it was faulty workmanship that resulted in
28   property damage.


                                                -4-
 1          The Court finds it helpful to provide an illustrative example. Company X builds a
 2   home but installs the roof shingles in a careless manner. The roof eventually begins to leak,
 3   causing water damage to the house’s wood flooring. Since the faultily constructed roof
 4   caused property damage (water damage to the floor), that incident is an occurrence. See id.
 5   (“Thus, the damage caused by the faulty work, not the faulty work itself, constituted an
 6   occurrence, and where no property damage was alleged as a result of the faulty work, there
 7   was no occurrence.”). If the roof was faultily constructed, but never began to leak and never
 8   caused damage to the floor, it would not be an occurrence because “faulty workmanship,
 9   standing alone, cannot constitute an occurrence.” Advance Roofing & Supply Co., 788 P.2d
10   at 1233.
11          Cincinnati maintains throughout its briefing that the Incident does not constitute an
12   occurrence because the “damages claimed by the City related only to the cost of repairing
13   and completing faulty work performed by Sunwestern. There was no claim for damage to
14   ‘other property’ or for damage to other portions of the Project built by others. Thus, there
15   was no ‘occurrence’ and, if there were, the ‘your work’ exclusion would apply defeating
16   coverage.” (Doc. 58, pg. 9); see also (Doc. 72, pg. 7) (“Here, it is undisputed that the
17   damages claimed by the City relate only to the cost of repairing faulty work performed by
18   Sunwestern, and completing Sunwestern’s unfinished work. There was no claim for
19   damage to ‘other property’ or for damage to other portions of the Project built by others.
20   Thus, there was no ‘occurrence’ under Sunwestern’s CGL or UMB policies.”).
21          Cincinnati’s argument fails. The relevant inquiry is not whether there was damage
22   to “other property” or damage to “other portions of the Project built by others.” The
23   relevant inquiry is whether Sunwestern’s faulty workmanship resulted in property damage
24   – and it is uncontroverted that it did. Like Company X’s faulty roof leading to water
25   damage to the floor, here, improper installation of pipe components led to damage to the
26   pipeline and surrounding areas. The record establishes that flanges – the connections
27   between sections of pipe including bolts and gaskets – were improperly installed. See (Doc.
28   61, pg. 4) (“When Sunwestern tested the lines and started bringing up the water pressure,


                                                 -5-
 1   several flanges [pipe connections] came apart. Flanges are the connections between the
 2   sections of pipe and include the bolts and gaskets.”). Those flanges later failed, causing
 3   “damaged gaskets, damaged pipe bedding, and water infiltration. When a gasket would
 4   fail, the water in the pipeline would drain into the trench. The water would have to be
 5   pumped out and the bedding would need to be replaced.” (Doc. 61-6, pg. 47). Even
 6   Cincinnati acknowledges that the damage caused by the improperly installed flanges was
 7   not limited to the flanges itself. See (Doc. 59, pg. 2) (“There was damage to the pipes,
 8   flanges, pipe trenches, and pipe bedding, but no damage to property other than the
 9   Project.”).
10          This is not a situation where Sunwestern is solely seeking to recover the cost of
11   repairing its own defective work. Sunwestern has made a showing that serious property
12   damage resulted from its defective work and consequential property damage resulting from
13   faulty work is an occurrence under the CGL Policy. See Double AA Builders, Ltd., 386
14   P.3d 1277 at 1279 (“It is undisputed that Double AA sought to recover only the cost of
15   repairing Advance’s defective work, which occurred on premises owned or rented by
16   Harkins. Because Double AA does not seek to recover for damage resulting from the
17   defective work, the ‘your work’ exclusion bars Double AA’s recovery unless the
18   ‘subcontractor exception’ to the exclusion applies.”); Lennar Corp., 151 P.3d at 545 (“In
19   this case, however, unlike in Advance Roofing, the Pinnacle Hill plaintiffs alleged damage
20   resulting at least in part from faulty workmanship, including cracks in the walls, baseboard
21   separation, and floor tile grout cracks and separation . . . The Pinnacle Hill plaintiffs,
22   therefore, do not claim faulty work alone; they also claim that property damage resulted
23   from the faulty work. This is sufficient to allege an occurrence under the policies at issue.”).
24   The Court finds that the Incident is an occurrence under the CGL Policy.
25      2. Are There Any Applicable Exclusions in the CGL Policy?
26          Although the Incident is an “occurrence,” coverage may still be precluded based
27   upon any applicable policy exclusions. Cincinnati alleges that exclusions j(5), j(6), and (l)
28   apply to defeat coverage. Sunwestern alleges that those exclusions, when read together,


                                                  -6-
 1   create an ambiguity, and that “[a]ny ambiguity should be read strictly in Sunwestern’s
 2   favor.” (Doc. 60, pg. 8).
 3          Exclusion j of the CGL Policy precludes “Property damage” to:
 4          (5) That particular part of real property on which you or any contractors or
            subcontractors working directly or indirectly on your behalf are performing
 5
            operations, if the “property damage” arises out of those operations;
 6          (6) That particular part of any property that must be restored, repaired or
 7          replaced because “your work” was incorrectly performed on it.

 8          Paragraph (6) of this exclusion does not apply to “property damage” included
            in the “products-completed operations hazard”.
 9
            “Your work” is defined as:
10                 (1) Work or operations performed by you or on your behalf; and
11                 (2) Materials, parts or equipment furnished in connection with such
12                 work or operations.

13   (Doc. 59-1, pg. 24).

14          A. Exclusion j(6)
15          Exclusion j(6) precludes coverage for incorrectly performed work. However,
16   exclusion j(6) also includes its own exclusion – the products-completed operations hazard.
17   Exclusion j(6) does not apply to property damage included in the products-completed
18   operations hazard, which is defined in the CGL Policy as follows:
19
            “Products-completed operations hazard”: a. Includes all “bodily injury” and
20          “property damage” occurring away from premises you own or rent and
            arising out of “your product” or “your work” except:
21
22          (1) Products that are still in your physical possession; or
23
            (2) Work that has not yet been completed or abandoned. However, “your
24              work” will be deemed completed at the earliest of the following times:
25                 (a) When all of the work called for in your contract has been
26                     completed; or
27                 (b) When all of the work to be done at the job site has been completed
28                     if your contract calls for work at more than one job site; or



                                                 -7-
 1                 (c) When that part of the work done at a job site has been put to its
 2                 intended use by any person or organization other than another
                   contractor or subcontractor working on the same project.
 3
            Work that may need service, maintenance, correction, repair or replacement,
 4
            but which is otherwise complete, will be treated as completed.
 5
     (Doc. 59-1, pg. 24).
 6
            Sunwestern summarily dismisses the applicability of exclusion j(6) by claiming that
 7
     it “does not apply to Completed Operations.” (Doc. 60, pg. 12). The Court agrees.
 8
     Exclusion j(6) explicitly precludes coverage only for incorrectly performed work that has
 9
     not been completed. Therefore, if Sunwestern completed the Project, exclusion j(6) would
10
     not apply.
11
            It is important to note that the damage excluded by j(6) appears to be limited only
12
     to the faulty work itself and does not exclude damage to non-defective property resulting
13
     from faulty workmanship. Specifically, j(6) excludes: “That particular part of any
14
     property that must be restored, repaired or replaced because “your work” was incorrectly
15
     performed on it.” (emphasis added). The exclusion is limited in scope only to specific
16
     property that must be fixed because faulty work was incorrectly performed on it. Exclusion
17
     j(6) does not exclude coverage for property damage for non-defective property that results
18
     from faulty workmanship.
19
            In Desert Mountain Properties Ltd. P’ship v. Liberty Mut. Fire Ins. Co., 236 P.3d
20
     421, 432 (Ariz. Ct. App. 2010), aff’d, 250 P.3d 196 (2011), the Arizona Court of Appeals,
21
     interpreting a nearly identical provision to j(6), held:
22
            Consistent with these cases, we hold the Broad Form Property Damages
23
            exclusion1 does not bar coverage of damage to non-defective property
24          resulting from faulty workmanship. By its terms, the exclusion applies only
            to the repair of “that particular part of any property . . . made . . . necessary
25
26   1
       This exclusion provides, in pertinent part: “Coverage is not provided for the insured’s
     liability for damage: To that particular part of any property, not on premises owned by or
27   rented to the insured, the restoration, repair, or, replacement of which has been made or is
     necessary by reason of faulty workmanship thereon by or on behalf of the insured.” Desert
28   Mountain Properties Ltd. P’ship v. Liberty Mut. Fire Ins. Co., 236 P.3d 421, 432 (Ariz. Ct.
     App. 2010), aff’d, 250 P.3d 196 (Ariz. 2011).

                                                  -8-
 1          by reason of faulty workmanship thereon.” Given the narrow scope of the
 2          exclusion, we conclude it applies only to the repair of defective workmanship
            and not to the repair of damage that resulted from the defective workmanship.
 3          Because the endorsement excludes only damage to property “by reason of
            faulty workmanship thereon,” the exclusion did not bar coverage of damage
 4
            to non-defective property resulting from the faulty soil compaction in this
 5          case.
 6          Thus, while exclusion j(6) unambiguously excludes coverage for damage to the
 7   flanges and other incorrectly constructed portions of the pipeline, if they were not
 8   “completed,” it does not exclude coverage for consequential damage to non-defective
 9   property caused by that incorrectly performed work. See Mid-Continent Cas. Co. v. JHP
10   Dev., Inc., 557 F.3d 207, 215 (5th Cir. 2009) (“[E]xclusion j(6) bars coverage only for
11   property damage to parts of a property that were themselves the subject of defective work
12   by the insured; the exclusion does not bar coverage for damage to parts of a property that
13   were the subject of only nondefective work by the insured and were damaged as a result of
14   defective work by the insured on other parts of the property.”).
15          B. Exclusion j(5).
16          As previously noted, exclusion j(5) excludes coverage for property damage to:
17          That particular part of real property on which you or any contractors or
18          subcontractors working directly or indirectly on your behalf are performing
            operations, if the “property damage” arises out of those operations . . .
19
     (Doc. 59-1, pg. 24).
20
21          Like exclusion j(6), the Court notes that exclusion j(5) only precludes coverage for
22   work that is still in progress. Although both parties reference exclusion j(5) in their
23   briefings, neither party provides a particularly meaningful analysis of its applicability. In
24   addressing exclusion j(5), Sunwestern claims: “The damage here was to personal property
25   (piping, flanges and gaskets), not real property. Tucson Water does not own all the real
26   property upon which the Tucson Water Project was built (SOF at ¶114(c)).” (Doc. 73, pg.
27   7); see also (Doc. 60, pg. 12) (“This claim relates to the damage to personal property, such
28   as the piping, flanges and gaskets. The CGL policy does not define real property. Nor did


                                                 -9-
 1   Tucson Water own all the real property (SOF at ¶114(c)).”). Cincinnati merely recites the
 2   text of exclusion j(5) and writes: “The damages the City later sought from Sunwestern was
 3   for the cost to repair, replace, and complete the work called for under Sunwestern’s
 4   contract. Therefore, paragraph (5) of the ‘Damage to Property’ exclusion applies.” (Doc.
 5   69, pg. 12).
 6          Sunwestern lodges no objection to j(5) based upon an ambiguity in the CGL Policy,
 7   rather, Sunwestern denies exclusion j(5) applies because it specifically excludes coverage
 8   for property damage to “real property” as opposed to “personal property”. Sunwestern
 9   contends that the damage that occurred was limited to “personal property (piping, flanges
10   and gaskets), not real property.” (Doc. 73, pg. 7). The CGL Policy clearly makes a
11   distinction between “real property” and “personal property.” For example, exclusion j(4)
12   precludes coverage specifically for “[p]ersonal property in the care, custody or control of
13   an insured.” (Doc. 59-1, pg. 24).
14          Although the CGL Policy makes a clear distinction between “personal property”
15   and “real property,” it neglects to provide a definition for either term. In Arizona, undefined
16   words in an insurance contract are defined in the common-sense terms of the average
17   layman rather than in technical terms. Malanga v. Royal Indem. Co., 422 P.2d 704, 707
18   (Ariz. 1967). The word “real” in “real property” evokes a comparison to the term “real
19   estate.” With that phrase in mind, the Court construes the common-sense definition of “real
20   property” to encompass land and any buildings or permanent fixtures erected upon that
21   land, such as a house. In most ordinary residential real estate transactions, a buyer
22   purchases a home, the fixtures in that home, and the land on which the home is located.
23   What the buyer does not purchase is the previous owner’s personal property, such as:
24   electronics, furniture, vehicles, etc.
25          In that same manner, Black’s Law Dictionary defines real property as: “[l]and and
26   anything growing on, attached to, or erected on it, excluding anything that may be severed
27   without injury to the land. Real property can be either corporeal (soil and buildings) or
28   incorporeal (easements).” Property, Black’s Law Dictionary (10th ed. 2014). Therefore,


                                                 - 10 -
 1   the Court construes the phrase “real property” in exclusion j(5) as encompassing the
 2   pipeline, including the internal components (flanges and gaskets) since the common-sense
 3   understanding of the phrase “real property” refers to the actual land and structures affixed
 4   to that land.
 5          This interpretation is supported by the text in an endorsement to the CGL Policy
 6   which discusses “real property” and “personal property” and provides, in pertinent part:
 7
            If the Commercial Property Coverage Part or the Farm Property Coverage
 8          Form provides coverage for:
            1. Real property which is used predominantly for residential purposes and
 9
            consists of one through four dwelling units; and/ or
10          2. Personal property (except business or farm personal property) of a person
            residing in such real property;
11
12   (Doc. 59-1, pg. 12).

13          There, “real property” unambiguously refers to a building (dwelling unit), whereas
14   “personal property” refers to the property of an individual who resides in that building.
15   Extrapolating this definition to exclusion j(5), “real property” includes the pipeline and all
16   components, i.e. the physical structure and all fixtures, and the land encompassing the
17   pipeline; and “personal property” includes Sunwestern’s: tools, construction machinery,
18   heavy-duty construction vehicles, spare parts not affixed to the pipeline, and other
19   miscellaneous inventory. Based on the information provided, the property damage caused
20   by the Incident is damage to real property.
21          Although Arizona courts have not specifically interpreted exclusion j(5), courts in
22   other jurisdictions have, and tend to favor exclusion. See e.g. Bradfield v. Mid-Continent
23   Cas. Co., 143 F. Supp. 3d 1215, 1244-45 (M.D. Fla. 2015) (“Applying these decisions to
24   the present case, the Court concludes that at the time the purported property damage
25   occurred, Winfree was working on the entire house, including the windows, and thus all
26   property damage that arose from that work is excluded under the j(5) exclusion . . . The
27   Court thus finds that the j(5) and j(6) exclusions operate to preclude coverage for all of the
28   property damage claimed by the Bradfields, and Mid-Continent is entitled to summary


                                                 - 11 -
 1   judgment in its favor”); Travelers Cas. & Sur. Co. v. Dormitory Auth. State of N.Y., 732 F.
 2   Supp. 2d 347, 365-66 (S.D.N.Y. 2010) (“Exclusion j(5) excludes ‘property damage’ not
 3   merely to the Underlayment, but rather, to ‘that particular part of real property’ on which
 4   Bartec was contemporaneously performing operations: the Flooring System . . . In sum,
 5   these provisions exclude not only damage to Bartec’s work, but also many kinds of closely
 6   related damage, including all of the damages alleged in the Third–Party Complaint for
 7   which Travelers seeks coverage, defense, and/or indemnification. As such, Travelers’
 8   claims against Assurance must be dismissed.”); Advantage Homebuilding, LLC v.
 9   Maryland Cas. Co., 470 F.3d 1003, 1009 (10th Cir. 2006) (Tenth Circuit upholding district
10   court decision to interpret exclusion j(5) as applying “to any property damage that occurred
11   while the work on the house was ongoing.”).
12          Therefore, the Court finds that exclusion j(5) and j(6) unambiguously preclude
13   coverage for the Incident and all residual property damage stemming from the Incident.
14   However, the Court notes that exclusions j(5) and j(6) only preclude damage to work that
15   was not yet completed, or still in progress. However, even if Sunwestern completed the
16   Project, another exclusion may apply, and exclusion (l) does.
17          C. Exclusion (l).
18          Exclusion (l) in the CGL Policy excludes:
19          “Property damage” to “your work” arising out of it or any part of it and
            included in the “products-completed operations hazard”.2
20
21          Exclusion (l) unambiguously precludes coverage for property damage to “work or
22   operations performed by” Sunwestern that is included in the products-completed
23   operations hazard. Put more simply, exclusion (l) precludes coverage for Sunwestern’s
24   completed work. Therefore, the combination of exclusion j(5), exclusion j(6), exclusion
25
     2
      Exclusion (l) also includes a provision stating that it: “does not apply if the damaged work
26   or the work out of which the damage arises was performed on your behalf by a
27   subcontractor.” However, since Sunwestern used no subcontractors, the Court will not
     address the applicability of this provision. See (Doc. 61, pg. 10) (“The work at issue is
28   Sunwestern’s, not subcontractors’ work.”).


                                                - 12 -
 1   (l), and the products-completed operations hazard seemingly preclude any coverage for the
 2   Incident whether or not Sunwestern’s work was completed. If it was completed, it is
 3   excluded by exclusion (l). If it was not completed, it is excluded by exclusions j(5) and
 4   j(6).
 5           D. Ambiguity of Exclusions.
 6           While the exclusions appear to unambiguously deny coverage for Sunwestern’s
 7   faulty workmanship, Sunwestern argues that the exclusions are ambiguous and, therefore,
 8   Sunwestern is entitled to coverage. See (Doc. 67, pg. 13) (“Pursuant to its plain language,
 9   the ‘your work’ exclusion applies only when the project is completed. Cincinnati’s position
10   is that the Tucson Water Project was not complete. Therefore, exclusion (l) does not apply.
11   Moreover, if the Tucson Water Project was complete, the exclusion is ambiguous as it
12   conflicts with the Completed Operations Coverage.”); (Doc. 60, pg. 15) (“A policy
13   containing a definition of Completed Operations coverage, that covers ‘your work’ and
14   contains a separate ‘your work’ exclusion, is, on its face, ambiguous.”); id. at 16 (“Arizona
15   Courts, however, are very likely to find coverage. Insurance policies are read broadly to
16   provide coverage to the insured and ambiguous policy provisions are construed against the
17   insurer in favor of coverage.”).
18           While no Arizona courts have dealt with this specific issue, courts in various
19   jurisdictions have, and generally reach the same conclusion – that there is no ambiguity
20   between exclusion j(6), exclusion (l), and the products-completed operations hazard, and
21   that policy-holders are not entitled to coverage for their own faulty work. For example, in
22   Crossen v. Am. Family Mut. Ins. Co., Premier, a carpet and floor cleaning business, was
23   insured through a commercial general liability policy with American Family, with relevant
24   terms and exclusions that are identical to the CGL Policy. No. 09-CV-02859-WDM- KLM,
25   2010 WL 2682103, at *1 (D. Colo. July 7, 2010). Premier was contracted to wash and
26   reseal tile flooring of a home but damaged the floors during the cleaning process. Id.
27   American Family denied coverage for that event alleging, among other things, that
28   exclusion j(6) and exclusion (l) prohibited coverage. Id. at 5. Like Sunwestern, Premier


                                                - 13 -
 1   claimed that exclusion (l) conflicted with the products-completed operations hazard
 2   exception in exclusion j(6) “and therefore create[d] an ambiguity that must be resolved in
 3   favor of the insured.” Id. at 6. Denying that an ambiguity existed between those exclusions,
 4   the court wrote:
 5          The products-operations completed hazard refers to property damage arising
 6          out of the insured’s work after work is completed, which I understand to
            mean damage to property other than the insured’s work. Exclusion (l) then
 7          excludes coverage for damage to the insured’s work, which includes work or
 8          operations performed by the insured or warranties or representations about
            the quality of the work. Because these two provisions are not in conflict, I
 9          conclude there is no ambiguity.
10
     Crossen, 2010 WL 2682103, at *7.
11
12          In Lukes v. Mid-Continent Cas. Co., the District Court for the District of Montana
13   reached a similar conclusion regarding the interaction between the allegedly contradictory
14   provisions. There, the Court explained that although exclusion j(6) includes an exception
15   excluding work contained within the products-completed operations hazard, it did not
16   necessarily follow that the existence of the exception meant that work contained within the
17   products-completed operations hazard is covered – only that it is exempted from exclusion
18   j(6). More specifically, the Court held:
19          The Lukes maintain that there is a fatal ambiguity between Exclusion j(6)
20          and [exclusion (l)]. They interpret the provision stating that Exclusion j(6)
            “does not apply to ‘property damage’ included in the ‘products-completed
21          operations hazard,’ “ to mean that property damage included in the products-
22          completed operations hazard is covered by the Policy. They therefore insist
            that [exclusion (l)], which excludes coverage for certain property damage
23          included in the products-completed operations hazard, directly contradicts
24          that provision. In interpreting the exception to Exclusion j(6), the Court is
            not at liberty to add words that were omitted from the policy. The exception
25          merely states that Exclusion j(6) does not apply to property damage included
            in the products-completed operations hazard. It does not say that property
26
            damage included in the products-completed operations hazard is therefore
27          covered by the Policy. Exclusion j(6) does not apply to such property
            damage, but some other exclusion well might, and [exclusion (l)] does.
28


                                                - 14 -
 1   No. CV 12-47-M-DLC, 2013 WL 496203, at *5 (D. Mont. Feb. 11, 2013). See also Auto-
 2   Owners Ins. Co. v. Timbersmith, Inc., No. 2:12-CV-00786, 2016 WL 3356800, at *6 (D.
 3   Utah June 15, 2016), aff’d sub nom. Auto-Owners Ins. Co. v. Fleming, 701 F. App’x 738
 4   (10th Cir. 2017) (“[Exclusion (l)] is also best understood by way of illustrative example:
 5   A general contractor does some work on a home while the rest is done by subcontractors.
 6   The building is accepted by the owner. If the home is later damaged by a fire caused by
 7   electrical wiring installed by the subcontractor, the subcontractor exception to exclusion
 8   (l) applies and the damage will be covered. If, however, the wiring was installed by the
 9   general contractor, the exclusion will apply.”).
10          Sunwestern appears to believe that products-completed operations hazard coverage
11   entitles it to coverage for its own faulty work, if that faulty work led to property damage
12   that ocurred after completion of the Project. However, nowhere in the products-completed
13   operations hazard provision does it state that faulty work is covered. The products-
14   completed operations hazard provision only provides that it: “Includes all ‘bodily injury’
15   and ‘property damage’ occurring away from premises you own or rent and arising out of
16   ‘your product’ or ‘your work.’” (Doc. 59-1, pg. 38).
17          The products-completed operations hazard provision is still subject to any relevant
18   exclusions and any faulty work that is encompassed in the products-completed operations
19   hazard provision is unambiguously excluded from coverage by exclusion (l). This is
20   consistent with the purpose of a commercial general liability policy. Commercial general
21   liability policies are not intended to protect contractors from liability for their own work.
22   See Patton v. Mid-Continent Cas. Co., No. CV H-15-1371, 2016 WL 11474778, at *7 (S.D.
23   Tex. June 13, 2016), report and recommendation adopted, No. CV H-15-1371, 2016 WL
24   3900799 (S.D. Tex. July 19, 2016) (“CGL policies do not cover damage to the insured’s
25   work or to work performed on the insured’s behalf regardless of when the damage occurred
26   because that is not the purpose of CGL coverage. CGL policies do cover damage to the
27   work of others caused by the insured.”); Wilshire Ins. Co. v. RJT Const., LLC, 581 F.3d
28   222, 226 (5th Cir. 2009) (“A CGL policy generally protects the insured when his work


                                                - 15 -
 1   damages someone else’s property. The ‘your work’ exclusion prevents a CGL policy from
 2   morphing into a performance bond covering an insured’s own work.”); Lamar Homes, Inc.
 3   v. Mid-Continent Cas. Co., 242 S.W.3d 1, 10 (Tex. 2007) (“[F]aulty workmanship will be
 4   excluded from coverage by specific exclusions because that is the CGL’s structure.”);
 5   Crossen, 2010 WL 2682103, at *6 (“In general, CGL policies exclude coverage for faulty
 6   workmanship on the grounds that it is considered a business risk to be borne by the
 7   insured.”).
 8          Furthermore, Sunwestern’s position belies the purpose of the products-completed
 9   operations hazard provision. “[The] completed operations hazard provision insures a
10   general contractor against certain risks that occur after a construction project is finished
11   and is in the owner’s control. However, exclusions to such a provision typically preclude
12   coverage for damage resulting to a contractor’s own work. Thus, the general contractor is
13   covered only for damage to property he or she did not construct. The idea behind this
14   exclusion is that liability insurance should not be a warranty or performance bond for
15   general contractors, because they control their work. The exclusion is thought to discourage
16   careless work by making general contractors pay for losses caused by their own defective
17   work.” Fireguard Sprinkler Sys., Inc. v. Scottsdale Ins. Co., 864 F.2d 648, 649-50 (9th Cir.
18   1988) (internal citations omitted).
19          Despite the unambiguous nature of the exclusions and the products-completed
20   operations hazard provision, Sunwestern maintains that “[a] policy containing a definition
21   of Completed Operations coverage, that covers ‘your work’ and contains a separate ‘your
22   work’ exclusion, is, on its face, ambiguous.” (Doc. 60, pg. 15). Sunwestern further alleges
23   that “Courts have held that due to that ambiguity, the work of the insured is covered, and
24   any separate ‘your work’ exclusion does not apply.” Id. In support, Sunwestern cites,
25   among other cases: Mike Hooks, Inc. v. JACO Services, Inc., 674 So.2d 1125, 1127-28 (La.
26   App. 1996) and Kidd v. Logan M. Killen, Inc., 640 So.2d 616, 619-20 (La. App. 1994).
27          Mike Hooks and Kidd appear to be the last refuge for plaintiffs seeking coverage for
28   faulty workmanship. In Am. Home Assur. Co. v. AGM Marine Contractors, Inc., the


                                                - 16 -
 1   District Court for the District of Massachusetts was faced with an identical scenario, and
 2   wrote:
 3            Citing Mike Hooks and Kidd, respondent appears to contend that the policy
              is ambiguous because the two exclusions quoted above take away coverage
 4
              afforded by the “products-completed operations hazard” provision. But other
 5            courts, including the Court of Appeal of Louisiana, have criticized the
              reasoning of Mike Hooks and Kidd. See Joe Banks Drywall & Acoustics, Inc.
 6            v. Transcontinental Ins. Co., 753 So.2d 980, 985 (La.Ct.App.2000) . . .
 7            Similarly, the policy at issue here is not ambiguous because—
              notwithstanding Mike Hooks and Kidd—the two exclusions quoted above do
 8            not eliminate all the risks covered by the “products-completed operations
 9            hazard” provision. This provision, when read with the two exclusions, does
              not provide coverage for faulty workmanship; instead, it unambiguously
10            provides coverage for damages to persons or other property occurring after
11            completion of the insured’s work and away from the insured’s premises.

12   379 F. Supp. 2d 134, 137 (D. Mass. 2005), aff’d, 467 F.3d 810 (1st Cir. 2006).
13            Although these cases are instructive, none are binding, and “[v]arying judicial
14   interpretations . . . do not automatically render an insurance policy ambiguous.” Employers
15   Mut. Cas. Co. v. DGG & CAR, Inc., 183 P.3d 513, 517-18 (Ariz. 2008). However, the
16   Court does not find that the exclusions in the CGL Policy create an ambiguity. Exclusions
17   j(5) and j(6) unambiguously preclude coverage for incorrectly performed work. While
18   exclusion j(5) and j(6) do not preclude coverage for incorrectly performed work that has
19   been completed, exclusion (l) unambiguously does. Therefore, Sunwestern is not entitled
20   to coverage under the CGL Policy for the Incident.
21      3. Are There Any Applicable Exclusions in the UMB Policy?
22            As a threshold matter, the UMB Policy includes a provision identical to exclusion
23   (l) in the CGL Policy in section I(B)(7) (“exclusion (7)”). (Doc. 59-2, pg. 7). For the
24   reasons articulated above, exclusion (7) in the UMB Policy precludes property damage for
25   Sunwestern’s work that is included within the products-completed operations hazard, i.e.
26   work that has been completed.
27            The only remaining question is whether the UMB Policy includes an exclusion that
28   precludes coverage for property damage to incomplete work. The UMB Policy has one


                                                - 17 -
 1   such exclusion: exclusion (A)(1)(b).
 2          Exclusion (A)(1)(b) excludes “property damage” to:
 3          Property being transported, installed, erected, or worked upon by the insured
            or any contractors or subcontractors working directly or indirectly on any
 4
            insured’s behalf.
 5
     (Doc 59-3, pg. 13).
 6
            Sunwestern itself concedes that this exclusion encompasses property damage that
 7
     occurs while work is still in progress and writes:
 8
            Sunwestern was unable to located [sic] any case law interpreting that
 9          provision. The above provision, however, addresses property damage
10          occurring while work is occurring. It addresses property “being” transported,
            installed, etc. It does not address accidents or damages occurring after the
11          work or part of the work has been installed. In this case, the accidents
            occurred after Sunwestern had installed the pipeline, gaskets, and flanges and
12
            during testing. The flanges were not “being worked upon”. That provision
13          must be read strictly against the insurer, as it is an exclusion. Nothing within
            that exclusion explicitly limits coverage to repairs needed after the work
14
            fails.”
15
     (Doc. 60, pg. 13).
16
            Sunwestern repeats that argument, nearly verbatim, in its Response (Doc. 67) and
17
     Reply (Doc. 73). Exclusion (A)(1)(b) unambiguously precludes “property damage” to
18
     property that is being actively worked on. While the Court agrees that it does not apply to
19
     work that has already been completed, even if the Project was “completed,” as has been
20
     previously discussed, exclusion (7) of the UMB Policy would preclude coverage.
21
     Alternatively, the UMB Policy contains an additional exclusion in section I(B)(5)
22
     (“exclusion (5)”) that also operates to preclude coverage.
23
            Specifically, exclusion (5) precludes:
24
            “Property damage” to property owned by any insured, including any costs or
25          expenses incurred by you, or any other person, organization or entity, for
26          repair, replacement, enhancement, restoration or maintenance of such
            property for any reason, including prevention of injury to a person or damage
27          to another’s property.
28   (Doc. 59-2, pg. 7).


                                                 - 18 -
 1          Sunwestern alleges that exclusion (5) does not apply because “Sunwestern did not
 2   own the [Project].” (Doc. 60, pg. 14). In its Response, Cincinnati provided evidence that
 3   the City was named as an additional insured in both the CGL and UMB Policies. See (Doc.
 4   69, pg. 15) (“the City did own the Project and was an additional insured under both the
 5   CGL and UMB policies”); see also (Doc. 70-2) (Certificate of Liability Insurance naming
 6   the City as an additional insured under the CGL and UMB Policies and Affidavit from
 7   Cincinnati’s Regional Manager of Casualty Claims authenticating the Certificate). Rather
 8   than rebutting Cincinnati’s claim and evidentiary proof, Sunwestern merely repeats that
 9   “Sunwestern did not own [the Project]” in both its Response (Doc. 67, pg. 16) and Reply
10   (Doc. 73, pg. 11). Based on the information provided, the Court is satisfied that: the City
11   was an “additional insured” under the CGL and UMB Policies; the City owned the Project,
12   and; exclusion (5) applies to preclude coverage for the Incident.
13          Therefore, neither the CGL Policy, nor the UMB Policy provides coverage for the
14   Incident.
15      4. Did Sunwestern Have a Reasonable Expectation of Coverage?
16          Sunwestern last argues that its “principals and employees had a reasonable
17   expectation that they would be covered for any claim regarding the condition of
18   Sunwestern’s work. They were told they had coverage for faulty workmanship and for
19   completed operations. They had been covered for such claims by Cincinnati previously.
20   Under those circumstances, Sunwestern’s insurance with Cincinnati covers Tucson
21   Water’s claim.” (Doc. 60, pg. 17).
22          Based on Sunwestern’s allegations, it appears that its “reasonable expectation” of
23   coverage stems from two places: (1) alleged statements by its insurance broker that “they
24   had coverage for faulty workmanship and for completed operations;” and (2) a prior
25   allegedly related incident where Cincinnati provided coverage.
26          A. Insurance Broker Statements.
27          Much of Sunwestern’s alleged expectation of coverage originated from statements
28   made by its own insurance broker, Leon Byrd, and not from Cincinnati directly. Although


                                                - 19 -
 1   Sunwestern incorrectly asserts that Mr. Byrd is Cincinnati’s agent, see (Doc. 61, pg. 31),
 2   the record indicates that Mr. Byrd is affiliated with an independent agency – The Mahoney
 3   Group. See (Doc. 61-4, pg. 56); (Doc. 61-5, pg. 8); (Doc. 61-6, pg. 50). Mr. Byrd allegedly
 4   “explained to Sunwestern each time the insurance renewed, Sunwestern had coverage for
 5   its work, for completed operations, and for failures of the work that Sunwestern
 6   performed.” (Doc. 61, pg. 31).
 7          “The reasonable expectations doctrine, as applied in Arizona, is a rule of
 8   construction that enables courts to negate boilerplate terms of an insurance agreement that
 9   take away coverage provided for elsewhere in the contract. The doctrine is applied in
10   several situations; for instance, a court can negate a boilerplate term when that term could
11   not be understood by a reasonably intelligent consumer or when an activity by the insurer
12   creates an objective impression of coverage in the mind of a reasonable insured. The
13   doctrine does not, however, operate to add coverage where such coverage is nowhere stated
14   in the policy.” Gregorio v. GEICO Gen. Ins. Co., 815 F. Supp. 2d 1097, 1100-01 (D. Ariz.
15   2011), aff’d, 535 F. App’x 545 (9th Cir. 2013). If Cincinnati had made statements to
16   Sunwestern that it would be covered for its own failures, Sunwestern may have a persuasive
17   argument that it had a reasonable expectation of coverage. Here, the expectation seems to
18   have been created solely by Mr. Byrd and not Cincinnati. Based on Mr. Byrd’s statements,
19   the Court finds that Sunwestern did not have a reasonable expectation of coverage.
20          B. Prior Incident.
21          Sunwestern also alleges that it had a reasonable expectation of coverage based upon
22   a prior incident where Cincinnati provided coverage. Sunwestern vaguely describes the
23   incident in its statement of facts and claims that in 2008, after it had completed a project
24   for Metro Water, a pump failed. (Doc. 61, pg. 30). Metro Water made a claim against
25   Sunwestern and Cincinnati later settled that claim. Id. at 30-31. Sunwestern alleges that
26   “[a]fter the Metro Water claim, Sunwestern had an understanding that Cincinnati insured
27   claims related to Sunwestern’s work.” Id. According to Cincinnati, that “case involved
28   damages to a structure built by SunWestern [sic] for the Metropolitan Water District. After


                                                - 20 -
 1   completion of the project, flooding damaged the building and associated electronic
 2   equipment installed by a subcontractor, and voided warrantees [sic] on the equipment.”
 3   (Doc. 58, pg. 16-17). Although Cincinnati later settled that case based on completed
 4   operations coverage, it alleges that it is unsuitable for comparison because it involved
 5   damage to equipment installed by a subcontractor. Id.
 6          Rather than rebutting Cincinnati’s detailed explanation of the Metro Water case, in
 7   its response to Cincinnati’s Motion for Summary Judgment, Sunwestern merely reasserts
 8   that “[it] had been covered for similar claims by Cincinnati previously” without providing
 9   additional detail. (Doc. 67, pg. 17). Based on the information provided, the Court agrees
10   that the Metro Water case is not an apt comparison and does not form the basis for
11   Sunwestern to have a reasonable basis for coverage. As discussed earlier, exclusion (l)
12   contains an explicit exception for work performed by a subcontractor. As the Metro Water
13   case involved equipment installed by a subcontractor, it is unsurprising that Cincinnati was
14   compelled to provide coverage.
15          The Court finds that this prior incident is distinguishable and does not create a
16   reasonable expectation of coverage for the Incident. See Aetna Cas. & Sur. Co. v.
17   Dannenfeldt, 778 F. Supp. 484, 492 (D. Ariz. 1991) (“Arizona law clearly recognizes the
18   reasonable expectations of insureds. Insureds are not bound to unknown terms which are
19   beyond the range of reasonable expectation. But this doctrine has limits. Since most
20   insureds develop a reasonable expectation that every loss will be covered by their policy .
21   . . the reasonable expectation concept must be limited by something more than the fervent
22   hopes usually engendered by loss . . . The expectations to be realized are those that have
23   been induced by the making of a promise.”) (internal citations and quotations omitted).
24          Accordingly, IT IS ORDERED:
25          1. Plaintiff’s Motion for Partial Summary Judgment (Doc. 60) is denied.
26          2. Defendant’s Motion for Summary Judgment (Doc. 58) is granted.
27          3. Because the Court concludes as a matter of law that Plaintiff Sunwestern
28             Contractors Incorporated is not entitled to coverage, and that issue is dispositive


                                                - 21 -
 1      of Plaintiff’s claims, judgment shall enter in favor of Defendant Cincinnati
 2      Indemnity Company and against Plaintiff Sunwestern Contractors Incorporated
 3      on all claims.
 4   4. The Clerk of Court is directed to close its file on this matter.
 5   Dated this 15th day of May, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          - 22 -
